Citation Nr: 1127655	
Decision Date: 07/25/11    Archive Date: 08/02/11

DOCKET NO.  06-13 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1965 to December 1967.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision by the Seattle, Washington Department of Veterans Affairs (VA) Regional Office (RO).  In May 2008, a Travel Board hearing was held before a Veterans Law Judge who is no longer at the Board.  A transcript of that hearing is associated with the claims file.  In January 2009, this matter was remanded for further development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any action on his part is required.


REMAND

As noted, in May 2008, the Veteran appeared at a Travel Board hearing before a Veterans Law Judge who is no longer at the Board.  In a May 2011 letter, the Veteran was offered the opportunity to testify at another hearing before a judge who would decide his appeal.  See 38 C.F.R. § 20.717.  In a June 2, 2011 response, received by the Board on June 29, 2011, the Veteran requested a videoconference hearing.

Since videoconference hearings, as well as Travel Board hearings, are scheduled by the RO (see 38 C.F.R. § 20.704(a) (2010)), the case is REMANDED for the following:

The RO should arrange for the Veteran to be scheduled for a videoconference hearing before a Veterans Law Judge, and provide him with written notification of the date, time, and location of said hearing.


The claim should then be processed in accordance with standard appellate procedures.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


